ORDER
PER CURIAM.
The en banc Court, sua sponte, withdraws its original order issued on February 2,1994, and issues this order in its stead.
On November 16, 1993, a three-judge panel * affirmed the February 18, 1993, decision of the Board of Veterans’ Appeals. 6 Vet. App. 40. On November 30, 1993, appellant, through counsel, filed a motion for reconsideration. On December 22, 1993, the three-judge panel denied appellant’s motion for *163reconsideration. On January 6, 1994, appellant filed a motion for review en banc. Upon consideration of the opinion of the Court and appellant’s motion for review en banc, and it not appearing that review en banc is necessary either to address a question of exceptional importance or to secure or maintain uniformity of the Court’s decisions, it is
ORDERED that appellant’s motion for review en banc is denied.